Name: Commission Implementing Regulation (EU) NoÃ 1116/2013 of 6Ã November 2013 amending Regulation (EU) NoÃ 185/2010 as regards clarification, harmonisation and simplification of certain specific aviation security measures Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  transport policy;  air and space transport
 Date Published: nan

 9.11.2013 EN Official Journal of the European Union L 299/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1116/2013 of 6 November 2013 amending Regulation (EU) No 185/2010 as regards clarification, harmonisation and simplification of certain specific aviation security measures (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(3) thereof, Whereas: (1) Experience with the implementation of Commission Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (2) has shown the need for small amendments to the implementing modalities of certain common basic standards. (2) Certain specific aviation security measures should be clarified, harmonised or simplified in order to improve legal clarity, standardise the common interpretation of the legislation and further ensure the best implementation of the common basic standards on aviation security. (3) The amendments concern the implementation of a limited number of measures in relation to access control, aircraft security, screening of cabin baggage and hold baggage, security controls for cargo, mail, in-flight and airport supplies, training of persons and security equipment. (4) Regulation (EU) No 185/2010 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 55, 5.3.2010, p. 1. ANNEX The Annex to Regulation (EU) No 185/2010 is amended as follows: (1) Chapter 1 is amended as follows: (a) the following point 1.0.4 is added: 1.0.4. Items carried by persons other than passengers  are belongings intended for the personal use of the person that carries them.; (b) the following sentence is added at the end of point 1.2.1.1: Guided tours of the airport escorted by authorised persons shall be considered to have a legitimate reason.; (c) the following sentence is added at the end of point 1.2.2.1: Guided tours of the airport escorted by authorised persons shall be considered to have a legitimate reason.; (d) the following sentence is added at the end of point 1.2.7.2: A person may be exempted from the requirement to be escorted if that person displays an authorisation and is a holder of a valid airport identification card.; (e) the following point 1.2.7.5 is added: 1.2.7.5. Whenever a passenger does not travel as a result of an air carriage contract resulting in the delivery of a boarding pass or equivalent, a crew member escorting this passenger may be exempted from the requirements of point 1.2.7.3(a).; (f) point 1.3.1.5 is replaced by the following: 1.3.1.5. points 4.1.2.4-4.1.2.7 and 4.1.2.11 shall apply to the screening of items carried by persons other than passengers.; (2) Chapter 3 is amended as follows: (a) point 3.1.1.3 is replaced by the following: 3.1.1.3. An aircraft arriving into a critical part from a third country not listed in Attachment 3-B shall be subjected to an aircraft security search any time after passenger disembarkation from the area to be searched and/or the unloading of the hold.; (b) point 3.1.3 is amended as follows: (i) the second and fourth indent are deleted; (ii) the third indent is replaced by the following:  origin of the previous flight.; (c) point 3.2.1.1(b) is replaced by the following: (b) having its external doors closed. Where the aircraft is in a critical part, external doors that are not accessible by a person from the ground shall be considered closed if access aids have been removed and placed sufficiently far from the aircraft as to reasonably prevent access by a person; or; (d) the second sentence of point 3.2.2.1 is replaced by the following: Point (a) shall not apply for a door that is accessible from the ground by a person.; (e) point 3.2.2.2 is replaced by the following: 3.2.2.2 Where access aids are removed for doors that are not accessible by a person from the ground, they shall be placed sufficiently far from the aircraft as to reasonably prevent access.; (3) Attachment 3-B is replaced by the following: ATTACHMENT 3-B AIRCRAFT SECURITY THIRD COUNTRIES, AS WELL AS OVERSEAS COUNTRIES AND TERRITORIES WITH SPECIAL RELATIONS TO THE UNION ACCORDING TO THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION AND TO WHICH THE TRANSPORT TITLE OF THAT TREATY DOES NOT APPLY, RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS As regards aircraft security, the following third countries, as well as overseas countries and territories with special relations to the union according to the treaty on the functioning of the European union and to which the transport title of that treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards: United States of America The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country is re-established.; (4) in Chapter 4, point 4.1.2.11 is replaced by the following: 4.1.2.11. Persons screening cabin baggage by x-ray or EDS equipment shall normally not spend more than 20 minutes continuously reviewing images. After each of these periods, the screener shall not review images for at least 10 minutes. This requirement shall only apply when there is an uninterrupted flow of images to be reviewed. There shall be a supervisor responsible for screeners of cabin baggage in order to assure optimum team composition, quality of work, training, support and appraisal.; (5) Attachment 4-B is replaced by the following: ATTACHMENT 4-B PASSENGERS AND CABIN BAGGAGE THIRD COUNTRIES, AS WELL AS OVERSEAS COUNTRIES AND TERRITORIES WITH SPECIAL RELATIONS TO THE UNION ACCORDING TO THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION AND TO WHICH THE TRANSPORT TITLE OF THAT TREATY DOES NOT APPLY, RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS As regards passengers and cabin baggage, the following third countries, as well as overseas countries and territories with special relations to the union according to the treaty on the functioning of the European union and to which the transport title of that treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards. United States of America The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country is re-established.; (6) in Chapter 5, the following point 5.1.7 is added: 5.1.7. Persons screening hold baggage by x-ray or EDS equipment shall normally not spend more than 20 minutes continuously reviewing images. After each of these periods, the screener shall not review images for at least 10 minutes. This requirement shall only apply when there is an uninterrupted flow of images to be reviewed. There shall be a supervisor responsible for screeners of hold baggage in order to assure optimum team composition, quality of work, training, support and appraisal.; (7) Attachment 5-A is replaced by the following: ATTACHMENT 5-A HOLD BAGGAGE THIRD COUNTRIES, AS WELL AS OVERSEAS COUNTRIES AND TERRITORIES WITH SPECIAL RELATIONS TO THE UNION ACCORDING TO THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION AND TO WHICH THE TRANSPORT TITLE OF THAT TREATY DOES NOT APPLY, RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS As regards hold baggage, the following third countries, as well as overseas countries and territories with special relations to the union according to the treaty on the functioning of the European union and to which the transport title of that treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards. United States of America The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country is re-established.; (8) Chapter 6 is amended as follows: (a) in points 6.3.1.2 (c), 6.3.1.2 (d), 6.3.1.5, 6.4.1.2 (c), 6.4.1.2 (e), 6.4.1.5, 6.8.1.4, 6.8.1.5, 6.8.4.1, 6.8.5.1.2, 6.8.5.1.3, 6.8.5.2, attachment 6-A, attachment 6-H1, 11.6.4.1 and 11.6.4.3, the reference to EC database of regulated agents and known consignors or Union database of regulated agents and known consignors is replaced by a reference to Union database on supply chain security; (b) the following point 6.2.1.4 is added: 6.2.1.4. Persons screening cargo by x-ray or EDS equipment shall normally not spend more than 20 minutes continuously reviewing images. After each of these periods, the screener shall not review images for at least 10 minutes. This requirement shall only apply when there is an uninterrupted flow of images to be reviewed.; (c) point 6.3.2.4 is replaced by the following: 6.3.2.4. After the security controls referred to in points 6.3.2.1 to 6.3.2.3 of this Regulation and point 6.3 of Commission Decision 2010/774/EU have been applied, the regulated agent shall ensure that: (a) Unescorted access to these consignments is limited to authorised persons; and (b) These consignments are protected from unauthorised interference until they are handed over to another regulated agent or air carrier. Consignments of cargo and mail that are in a critical part of a security restricted area shall be considered as protected from unauthorised interference. Consignments of cargo and mail that are in parts other than a critical part of a security restricted area shall be located in the access-controlled parts of the regulated agents premises or, whenever located outside of such parts, shall  be physically protected so as to prevent the introduction of a prohibited article, or  not be left unattended and access is limited to persons involved in the protection and handling of cargo.; (d) the following sentence is added at the end of point 6.3.2.6: A regulated agent tendering consignments to another regulated agent or air carrier may also decide to only transmit the information required under points (a) to (e) and (g) and to retain the information required under point (f) for the duration of the flight(s) or for 24 hours, whichever is the longer.; (e) the following point 6.3.2.9 is added: 6.3.2.9 A regulated agent shall ensure that all staff implementing security controls are recruited and trained in accordance with the requirements of chapter 11 and all staff with access to identifiable air cargo or identifiable air mail to which the required security controls have been applied have been recruited and subject to security awareness training in accordance with the requirements of chapter 11.; (f) point 6.4.2.1(b) is replaced by the following: (b) all staff implementing security controls are recruited and trained in accordance with the requirements of chapter 11 and all staff with access to identifiable air cargo or identifiable air mail to which the required security controls have been applied have been recruited and subject to security awareness training in accordance with the requirements of chapter 11; and; (g) the title of point 6.6.2 is replaced by the following: 6.6.2. Protection for cargo and mail at airports for loading onto an aircraft; (h) point 6.6.2.2 is replaced by the following: 6.6.2.2. Consignments of cargo and mail in a part other than a critical part of a security restricted area shall be located in the access-controlled parts of a regulated agents premises or, whenever located outside of such parts, shall be considered as protected from unauthorised interference if: (a) they are physically protected so as to prevent the introduction of a prohibited article; or (b) they are not left unattended and access is limited to persons involved in the protection and loading of cargo and mail onto an aircraft.; (i) the following sentence is added at the end of point 6.8.2.2: The appropriate authority may accept the EU aviation security validation report of a third country entity for ACC3 designation in cases where that entity carries out the entire cargo operation, including loading into the hold of the aircraft, on behalf of the ACC3 and the EU aviation security validation report covers all these activities.; (j) point 6.8.3.2 is replaced by the following: 6.8.3.2. Until 30 June 2014, the screening requirements shall, as a minimum, meet ICAO standards. Thereafter, cargo and mail carried into the Union shall be screened by one of the means or methods listed in point 6.2.1 of Decision 2010/774/EU to a standard sufficient to reasonably ensure that it contains no prohibited articles.; (9) Attachment 6-B is replaced by the following: ATTACHMENT 6-B GUIDANCE FOR KNOWN CONSIGNORS This guidance will help you to assess your existing security arrangements against the required criteria for known consignors as described in Regulation (EC) No 300/2008 of the European Parliament and of the Council on common rules in the field of civil aviation security and its implementing acts. This should enable you to ensure that you meet the requirements before arranging an official on-site validation visit. It is important that the validator is able to talk to the right people during the validation visit (e.g. person responsible for security and person responsible for recruitment of staff). An EU checklist will be used to record the validators assessments. Once the validation checklist is completed, the information contained in the checklist will be handled as classified information. Please note that questions on the EU checklist are of two types: (1) those where a negative response will automatically mean that you cannot be accepted as a known consignor and (2) those which will be used to build up a general picture of your security provisions to allow the validator to reach an overall conclusion. The areas where a fail  will automatically be recorded are indicated by the requirements indicated in bold type below. If there is a fail  on the requirements indicated in bold type, the reasons will be given to you and advice on adjustments needed to pass. Introduction The cargo must be originated by your company on the site to be inspected. This covers manufacture on the site and pick and pack operations where the items are not identifiable as air cargo until they are selected to meet an order. (See also Note.) You will have to determine where a consignment of cargo/mail becomes identifiable as air cargo/air mail and demonstrate that you have the relevant measures in place to protect it from unauthorised interference or tampering. This will include details concerning the production, packing, storage and/or despatch. Organisation and responsibilities You will be required to provide details about your organisation (name, VAT or Chamber of Commerce number or Corporate registration number if applicable), address of site to be validated and main address of organisation (if different from the site to be validated). The date of the previous validation visit and last unique alphanumeric identifier (if applicable) are required, as well as of the nature of the business, the approximate number of employees on site, name and title of person responsible for air cargo/air mail security and contact details. Staff recruitment procedure You will be required to provide details of your recruitment procedures for all staff (permanent, temporary or agency staff, drivers) with access to identifiable air cargo/air mail. The recruitment procedure shall include a pre-employment check or a background check in accordance with point 11.1 of the Annex to Regulation (EU) No 185/2010. The on-site validation visit will involve an interview with the person responsible for the recruitment of staff. He/she will need to present evidence (e.g. blank forms) to substantiate the company procedures. This recruitment procedure shall apply to staff recruited after 29 April 2010. Staff security training procedure You will need to demonstrate that all staff (permanent, temporary or agency staff, drivers) with access to air cargo/air mail have received the appropriate training on security awareness matters. This training shall take place in accordance with point 11.2.7 of the Annex to Regulation (EU) No 185/2010. Individual training records should be kept on file. In addition, you will be required to show that all relevant staff implementing security controls have received training or recurrent training in accordance with chapter 11 of the Annex to Regulation (EU) No 185/2010. Physical security You will be required to demonstrate how your site is protected (e.g. a physical fence or barrier) and that relevant access control procedures are in place. Where applicable, you will be required to provide details of any possible alarm- and/or CCTV system. It is essential that access to the area where air cargo/air mail is processed or stored, is controlled. All doors, windows and other points of access to air cargo/air mail need to be secure or subject to access control. Production (where applicable) You will need to demonstrate that access to the production area is controlled and the production process supervised. If the product can be identified as air cargo/air mail in the course of production then you will have to show that measures are taken to protect air cargo/air mail from unauthorised interference or tampering at this stage. Packing (where applicable) You will need to demonstrate that access to the packing area is controlled and the packing process supervised. If the product can be identified as air cargo/air mail in the course of packing then you will have to show that measures are taken to protect air cargo/air mail from unauthorised interference or tampering at this stage. You will be required to provide details of your packing process and show that all finished goods are checked prior to packing. You will need to describe the finished outer packing and demonstrate that it is robust. You also have to demonstrate how the finished outer packing is made tamper evident, for example by the use of numbered seals, security tape, special stamps or cardboard boxes fixed by a tape. You also need to show that you hold those under secure conditions when not in use and control their issue. Storage (where applicable) You will need to demonstrate that access to the storage area is controlled. If the product can be identified as air cargo/air mail while being stored then you will have to show that measures are taken to protect air cargo/air mail from unauthorised interference or tampering at this stage. Finally, you will have to demonstrate that finished and packed air cargo/air mail is checked before despatch. Despatch (where applicable) You will need to demonstrate that access to the despatch area is controlled. If the product can be identified as air cargo/air mail in the course of despatch then you will have to show that measures are taken to protect air cargo/air mail from unauthorised interference or tampering at this stage. Transportation You will have to provide details concerning the method of transportation of cargo/mail to the regulated agent. If you use your own transport, you will have to demonstrate that your drivers have been trained to the required level. If a contractor is used by your company, you will have to ensure that a) the air cargo/air mail is sealed or packed by you so as to ensure that any tampering would be evident and b) the haulier declaration as contained in Attachment 6-E of the Annex to Regulation (EU) No 185/2010 has been signed by the haulier. If you are responsible for the transportation of air cargo/air mail, you will have to show that the means of transport are securable, either through the use of seals, if practicable, or any other method. Where numbered seals are used, you will have to demonstrate that access to the seals is controlled and numbers are recorded; if other methods are used you will have to show how cargo/mail is made tamper evident and/or kept secure. In addition you will need to show that there are measures in place to verify the identity of the drivers of vehicles collecting your air cargo/air mail. You will also need to show that you ensure that cargo/mail is secure when it leaves the premises. You will have to demonstrate that air cargo/air mail is protected from unauthorised interference during transportation. You will not have to provide evidence about driver training or a copy of the haulier declaration where a regulated agent has made the transport arrangements for collecting air cargo/air mail from your premises. Consignors responsibilities You will need to declare that you will accept unannounced inspections by the appropriate authoritys inspectors for the purpose of monitoring these standards. You will also need to declare to provide [name of appropriate authority] with the relevant details promptly but at least within 10 working days if: (a) the overall responsibility for security is assigned to anyone other than the person named; (b) there are any other changes to premises or procedures likely to significantly impact on security; (c) your company ceases trading, no longer deals with air cargo/air mail or can no longer meet the requirements of the relevant EU legislation. Finally, you will need to declare to maintain standards of security until the subsequent on-site validation visit and/or inspection. You will then be required to accept full responsibility for the declaration and to sign the validation document. NOTES Explosive and incendiary devices Assembled explosive and incendiary devices may be carried in consignments of cargo if the requirements of all safety rules are met in full. Consignments from other sources A known consignor may pass consignments which it has not itself originated to a regulated agent, provided that: (a) they are separated from consignments which it has originated; and (b) the origin is clearly indicated on the consignment or on accompanying documentation. All such consignments must be screened before they are loaded on to an aircraft.; (10) Attachment 6-C is replaced by the following: ATTACHMENT 6-C VALIDATION CHECKLIST FOR KNOWN CONSIGNORS Completion notes: When completing this form please note that:  Items marked* are required data and MUST be completed.  If the answer to any question in bold type is NO, the validation MUST be assessed as a FAIL. This does not apply where the questions do not apply.  The overall assessment can only be assessed as a PASS after the consignor has signed the declaration of commitments on the last page.  The original declaration of commitments must be retained by or made available to the appropriate authority until the validation expires. A copy of the declaration should also be given to the consignor. PART 1 Organisation and responsibilities 1.1. Date of validation* Please use exact date format, e.g. 1.10.2010 dd/mm/yyyy 1.2. Date of previous validation and Unique Identifier where applicable. dd/mm/yyyy UNI 1.3. Name of organisation to be validated* Name VAT/Chamber of Commerce number/Corporate registration number (if applicable) 1.4. Address of site to be validated* Number/Unit/Building Street Town Postcode Country 1.5. Main address of organisation (if different from site to be validated, provided that it is in the same country) Number/Unit/Building Street Town Postcode Country 1.6. Nature of Business(es)  types of cargo processed 1.7. Is the applicant responsible for ¦? (a) Production (b) Packing (c) Storage (d) Despatch (e) Other, please specify 1.8. Approximate number of employees on site 1.9. Name and title of person responsible for air cargo/air mail security Name Job title 1.10. Contact telephone number Tel. No 1.11. E mail address* E mail PART 2 Identifiable air cargo/air mail ( Targetability ) Aim: To establish the point (or: place) where cargo/mail becomes identifiable as air cargo/air mail. Targetability is defined as being able to assess when/where the cargo/mail is identifiable as air cargo/air mail. 2.1. By inspection of the production, packing, storage, selection, despatch and any other relevant areas, ascertain where and how a consignment of air cargo/air mail becomes identifiable as such. Describe: NB. Detailed information should be given on the protection of identifiable air cargo/air mail from unauthorised interference or tampering in Parts 5 to 8. PART 3 Staff recruitment and training Aim: To ensure that all staff (permanent, temporary, agency staff, drivers) with access to identifiable air cargo/air mail have been subject to an appropriate pre-employment check and/or background check as well as trained in accordance with point 11.2.7 of the Annex to Regulation (EU) No 185/2010. In addition, to ensure that all staff implementing security controls in respect of supplies are trained in accordance with chapter 11 of the Annex to Regulation (EU) No 185/2010. Whether or not 3.1 and 3.2 are questions in bold type (and thus where a NO answer must be assessed as a fail) depends on the applicable national rules of the State where the site is located. However, at least one of these two questions shall be in bold type, whereby it should also be allowed that where a background has been carried out, then a pre-employment check is no longer required. The person responsible for implementing security controls shall always have a background check. 3.1. Is there a recruitment procedure for all staff with access to identifiable air cargo/air mail which includes a pre-employment check in accordance with point 11.1.4 of the Annex to Regulation (EU) No 185/2010? This applies to staff recruited after [the date of application of Regulation (EC) No 300/2008]. YES or NO If YES, which type 3.2. Does this recruitment procedure also include a background check, including a check on criminal records, in accordance with point 11.1.3 of the Annex to Regulation (EU) No 185/2010? YES or NO If YES, which type 3.3. Does the appointment process for the named person responsible for the application and supervision of the implementation of security controls at the site include a requirement for a background check, including a check on criminal records in accordance with point 11.1.3 of the Annex to Regulation (EU) No 185/2010? YES or NO If YES, describe 3.4. Do staff with access to identifiable air cargo/air mail receive security awareness training in accordance with point 11.2.7 of the Annex to Regulation (EU) No 185/2010 before being given access to identifiable air cargo/air mail? Do staff implementing security controls in respect of supplies receive training in accordance with chapter 11 of the Annex to Regulation (EU) No 185/2010? YES or NO If YES, describe 3.5. Do staff (as referred to above) receive refresher training in accordance with the frequency established for this training? YES or NO 3.6. Assessment  Are the measures sufficient to ensure that all staff with access to identifiable air cargo/air mail and staff implementing security controls have been properly recruited and trained in accordance with chapter 11 of the Annex to Regulation (EU) No 185/2010? YES or NO If NO, specify reasons PART 4 Physical security Aim: To establish if there is a level of (physical) security on the site or at the premises sufficient to protect identifiable air cargo/air mail from unauthorised interference. 4.1. Is the site protected by a physical fence or barrier? YES or NO 4.2. Are all the access points to the site subject to access control? YES or NO 4.3. If YES, are the access points ¦? Staffed Manual Automatic Electronic Other, specify 4.4. Is the building of sound construction? YES or NO 4.5. Does the building have an effective alarm system? YES or NO 4.6. Does the building have an effective CCTV system? YES or NO 4.7. If yes, are the images of the CCTV recorded? YES or NO 4.8. Are all doors, windows and other points of access to identifiable air cargo/air mail secure or subject to access control? YES or NO 4.9. If no, specify reasons 4.10. Assessment: Are the measures taken by the organisation sufficient to prevent unauthorised access to those parts of the site and premises where identifiable air cargo/air mail is processed or stored? YES or NO If NO, specify reasons PART 5 Production Aim: To protect identifiable air cargo/air mail from unauthorised interference or tampering. Answer these questions where the product could be identified as air cargo/air mail in the course of the production process. 5.1. Is access controlled to the production area? YES or NO 5.2. If YES, how? 5.3. Is the production process supervised? YES or NO 5.4. If YES, how? 5.5. Are controls in place to prevent tampering at the stage of production? YES or NO If YES, describe 5.6. Assessment: Are measures taken by the organisation sufficient to protect identifiable air cargo/air mail from unauthorised interference or tampering during production? YES or NO If NO, specify reasons PART 6 Packing Aim: To protect identifiable air cargo/air mail from unauthorised interference or tampering. Answer these questions where the product could be identified as air cargo/air mail in the course of the packing process. 6.1. Is the packing process supervised? YES or NO 6.2. If YES, how? 6.3. Please describe the finished outer packaging: (a) Is the finished outer packaging robust? YES or NO Describe: (b) Is the finished outer packaging tamper evident? YES or NO Describe: 6.4.(a) Are numbered seals, security tape, special stamps or cardboard boxes fixed by a tape used to make air cargo/air mail tamper evident? YES or NO If YES: 6.4.(b) Are the seals, security tape or special stamps held under secure conditions when not in use? YES or NO Describe: 6.4.(c) Is the issue of numbered seals, security tape, and/or stamps controlled? YES or NO Describe: 6.5. If the answer to 6.4(a) is YES, how is this controlled? 6.6. Assessment: Are the packing procedures sufficient to protect identifiable air cargo/air mail from unauthorised interference and/or tampering? YES or NO If NO, specify reasons PART 7 Storage Aim: To protect identifiable air cargo/air mail from unauthorised interference or tampering. Answer these questions where the product could be identified as air cargo/air mail in the course of the storage process. 7.1. Is the finished and packed air cargo/air mail stored securely and checked for tampering? YES or NO 7.2. Assessment: Are the storage procedures sufficient to protect identifiable air cargo/air mail from unauthorised interference and/or tampering? YES or NO If NO, specify reasons PART 8 Despatch Aim: To protect identifiable air cargo/air mail from unauthorised interference or tampering. Answer these questions where the product could be identified as air cargo/air mail in the course of the despatch process. 8.1. Is access controlled to the despatch area? YES or NO 8.2. If YES, how? 8.3. Who has access to the despatch area? Employees? YES or NO Drivers? YES or NO Visitors? YES or NO Contractors? YES or NO 8.4. Assessment: Is the protection sufficient to protect the air cargo/air mail from unauthorised interference or tampering in the despatch area? YES or NO If NO, specify reasons PART 8A Consignments from other sources Aim: to establish the procedures for dealing with unsecured consignments. Answer these questions only if consignments for carriage by air are being accepted from other companies. 8A.1. Does the company accept consignments of cargo intended for carriage by air from any other companies? YES OR NO 8A.2. If YES, how are these kept separate from the companys own cargo and how are they identified to the regulated agent/haulier? PART 9 Transportation Aim: To protect identifiable air cargo/air mail from unauthorised interference or tampering. 9.1. How is the air cargo/air mail conveyed to the regulated agent? (a) By, or on behalf of, the regulated agent? YES or NO (b) Consignors own transport? YES or NO (c) Contractor used by the consignor? YES or NO 9.2. Where a contractor is used by the consignor: YES or NO Only answer the following questions where 9.1(b) or 9.1(c) applies 9.3. Is the cargo compartment of the transport vehicle securable? YES or NO If YES, specify how ¦ 9.4(a) Where the cargo compartment of the transport vehicle is securable, are numbered seals used? YES or NO 9.4(b) Where numbered seals are used, is access to the seals controlled and the numbers recorded on issue? YES or NO If YES, specify how ¦ 9.5. Where the cargo compartment of the transport vehicle is not securable, is the air cargo/air mail tamper evident? YES or NO 9.6. If YES, describe tamper evidence employed. 9.7. If NO, how is it kept secure? 9.8. Assessment: Are the measures sufficient to protect air cargo/air mail from unauthorised interference during transportation? YES or NO If NO, specify reasons Declaration of commitments I declare that:  I will accept unannounced inspections by the appropriate authoritys inspectors for the purpose of monitoring these standards. If the inspector discovers any serious lapses in security, this could lead to the withdrawal of my status as known consignor.  I will provide [name of appropriate authority] with the relevant details promptly but at least within 10 working days if:  the overall responsibility for security is assigned to anyone other than the person named at point 1.9,  there are any other changes to premises or procedures likely to significantly impact on security, and  the company ceases trading, no longer deals with air cargo/air mail or can no longer meet the requirements of the relevant EU legislation.  I will maintain standards of security until the subsequent on-site validation visit and/or inspection.  I shall accept full responsibility for this declaration. Signed Position in company Assessment (and notification) Pass/Fail Where the overall assessment is a fail, list below the areas where the consignor fails to achieve the required standard of security or has a specific vulnerability. Also advice on the adjustments needed to achieve the required standard and thus to pass. Signed (Name of validator) (11) Attachment 6-C3 is amended as follows: (a) the words Reference: Point 6.8.3.1 in the fifth paragraph of Part 4 are deleted; (b) the seventh paragraph in Part 5 is replaced by the following: Reference: Point 6.8.3; (c) the fifth paragraph in Part 7 is replaced with the following: Reference: Points 6.8.3.1, 6.8.3.2, 6.8.3.3 as well as 6.2.1 and 6.7; (d) the first paragraph in Part 11 is replaced with the following: Objective: After assessing the 10 previous parts of this checklist, the EU aviation security validator has to conclude if its on-site verification corresponds with the content of the part of the air carrier security programme describing the measures for the EU/EEA bound air cargo/air mail and if the security controls sufficiently implement the objectives listed in this checklist.; (12) point 6-Fiii of Attachment 6-F is replaced by the following: 6-Fiii VALIDATION ACTIVITIES OF THIRD COUNTRIES AS WELL AS OVERSEAS COUNTRIES AND TERRITORIES WITH SPECIAL RELATIONS TO THE UNION ACCORDING TO THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION AND TO WHICH THE TRANSPORT TITLE OF THAT TREATY DOES NOT APPLY, RECOGNISED AS EQUIVALENT TO EU AVIATION SECURITY VALIDATION; (13) in Attachment 8-B, in the first indent, point (b) is replaced by the following: (b) ensure that persons with access to in-flight supplies receive general security awareness training in accordance with point 11.2.7 of the Annex to Regulation (EU) No 185/2010 before being given access to these supplies. In addition, ensure that persons implementing screening of in-flight supplies receive training according to 11.2.3.3 of the Annex to Regulation (EU) No 185/2010 and persons implementing other security controls in respect of in-flight supplies receive training according to 11.2.3.10 of the Annex to Regulation (EU) No 185/2010; and; (14) Chapter 9 is amended as follows: (a) point 9.0.2(a) is replaced by the following: (a) airport supplies  mean all items intended to be sold, used or made available for any purpose or activity in the security restricted area of airports, other than items carried by persons other than passengers ;; (b) point 9.1.1.1(b) is replaced by the following: (b) the required security controls have been applied to the supplies by a known supplier or regulated supplier and the supplies have been protected from unauthorised interference from the time that those controls were applied until delivery to the security restricted area.; (15) in Attachment 9-A, in the first indent, point (b) is replaced by the following: (b) ensure that persons with access to airport supplies receive general security awareness training in accordance with point 11.2.7 of the Annex to Regulation (EU) No 185/2010 before being given access to these supplies. In addition, ensure that persons implementing screening of airport supplies receive training according to point 11.2.3.3 of the Annex to Regulation (EU) No 185/2010 and persons implementing other security controls in respect of airport supplies receive training according to point 11.2.3.10 of the Annex to Regulation (EU) No 185/2010; and; (16) Chapter 11 is amended as follows: (a) point 11.1.5 is replaced by the following: 11.1.5. Background or pre-employment checks shall be completed before the person undergoes any security training involving access to information which is not publicly available. Background checks shall be repeated at regular intervals not exceeding five years.; (b) point 11.2.3.7(b) is replaced by the following: (b) knowledge of procedures for sealing aircraft, if applicable for the person to be trained;; (c) the first sentence of point 11.2.3.9 is replaced by the following: Training of persons implementing security controls for cargo and mail other than screening shall result in the following competencies:; (d) the following sentence is added at the end of point 11.2.6.1: For objective reasons, the appropriate authority may exempt persons from this training requirement if their access is limited to areas in the terminal accessible to passengers.; (e) the following sentence is added at the end of point 11.3.1: Persons performing tasks as listed in point 11.2.3.3 may be exempted from these requirements if they are only authorised to implement visual checks and/or hand searches.; (f) point 11.5.3(a) is replaced by the following: (a) have knowledge and competencies as specified in point 11.5.4; and; (g) the first sentence of point 11.5.4 is replaced by the following: In order to be certified as an instructor qualified to give training defined in points 11.2.3.1 to 11.2.3.5 and in points 11.2.4 (unless it concerns the training of supervisors exclusively supervising persons referred to in points 11.2.3.6 to 11.2.3.10) and 11.2.5, a person shall have knowledge of the work environment in the relevant aviation security field and qualifications and competencies in the following areas:; (17) Chapter 12 is amended as follows: (a) point 12.1.2.2 is replaced by the following: 12.1.2.2. All WTMD exclusively used for screening persons other than passengers shall meet at least standard 1.; (b) the following points 12.5.1.4 and 12.5.1.5 are added: 12.5.1.4. There shall be a TIP administrator responsible for the configuration management of the TIP system. 12.5.1.5. The appropriate authority shall regularly monitor the correct implementation of the TIP systems and ensure that the systems are correctly configured, including realistic and relevant projection of objects, are in compliance with the requirements and have up-to-date image libraries.; (c) point 12.8.2 is replaced by the following: 12.8.2. Before its planned introduction the Member State concerned shall inform in writing the Commission and the other Member States of the proposed method of screening it intends to allow, enclosing an assessment indicating how it shall guarantee that the application of the new method will meet the requirement of point 12.8.1(b). The notification shall also contain detailed information on the location(s) where the method of screening is planned to be used and the intended length of the evaluation period.; (d) the following point 12.10 is added: 12.10. METAL DETECTION EQUIPMENT (MDE) Detailed provisions on the use of MDE are laid down in a separate Commission Decision.